DETAILED ACTION
This office action is in response to amendments filed on 3/4/2022. Claims 1, 6-8, 10, 11, 15-17, 19,20 are amended; 9, 18 and 21 are cancelled; and 22-23 are added.  The amendments overcome the art rejections and place the application in condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Barbara Doutre on 3/14/2022.
The Claims have been amended as follows:
12.         The method of claim 11, wherein detecting voice control entry further comprises:
pressing and holding a voice control button of the portable radio, generating a tone by 
the portable radio, and then speaking the talk group control command into the portable 
radio. 
13.       The method of claim 11, the talk group change is performed without query from the portable radio and without menu scrolling.

19.          The method of claim 11, wherein generating the audible confirmation further comprises audibly repeating both the channel alias name and zone alias name in response to the 
voice control entry comprising both the channel alias name and a zone alias name, when 
both channel and zone are available.

22.          The portable radio of claim 1, further comprising:
a push-to-talk (PTT) dedicated to half- duplex voice communication; and
wherein the ASR engine provides detection of the voice control entry to the portable 
radio, without pressing of the PTT button.

23.  	The portable radio of claim 22, wherein the voice control button enables the voice control feature to manage talk group change during land mobile radio (LMR) operation of the 
portable radio. 

REASONS FOR ALLOWANCE
Claims 1-8, 10-17, 19-20 and 22-23 are allowed are allowed over the prior art on record.  The following is an examiner’s statement of reasons for allowance: The amended claims 1, 11 and 20 recite “audibly repeat the channel alias name in response to changing to that channel within a current zone, without announcing the current zone; and audibly repeat the channel alias name and announce a zone alias name, when the channel alias name is in a different zone.” The closest teaching is from the cited art Kim_3 which teaches (Kim_3: p6 para 6Description: It may be used to transmit to the electronic [portable radio], the changed group name may be output through the speaker 203. However neither Kim_3 nor any other cited references teach repeating channel alias when the channel alias is in a different zone.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Choi, et al. (US 20220059089 A1) teaches “[0127] The fingerprint recognition button 212 can be a button for recognizing a user's fingerprint. According to an embodiment of the present disclosure, the fingerprint recognition button 212 can perform a push operation and receive a push operation and a fingerprint recognition operation. The power button 231 can be button for turning on/off the power of the display device 100. The power button 231 can be button for moving to the home screen of the display device 100. The live button 233 can be a button for displaying live broadcast programs. The external input button 234 can be button for receiving an external input connected to the display device 100. The voice adjustment button 235 can be button for adjusting the size of a volume outputted from the display device 100. The voice recognition button 236 can be a button for receiving user's voice and recognizing the received voice. The channel change button 237 can be a button for receiving broadcast 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATHAR N PASHA whose telephone number is (408)918-7675.  The examiner can normally be reached on Monday-Thursday Alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATHAR N PASHA/Examiner, Art Unit 2657              

/HUYEN X VO/Primary Examiner, Art Unit 2656